Citation Nr: 0611637	
Decision Date: 04/24/06    Archive Date: 05/02/06	

DOCKET NO.  01-06 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with radiation to the legs. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder. 

3.  Entitlement to an effective date prior to May 8, 2000, 
for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2001 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, that denied the benefits 
sought on appeal.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
bilateral knee disorder was prepared for appellate review.  
However, at the veteran's hearing before the BVA and in a 
statement dated in February 2006 the veteran withdrew his 
appeal for service connection for a bilateral knee disorder.  
As such, the Board does not have jurisdiction to address this 
matter and it will not be discussed in this decision.  

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine with radiation 
to the legs and entitlement to an effective date prior to 
May 8, 2002, for a 100 percent evaluation for PTSD will be 
addressed in the remand portion of this decision.  



FINDINGS OF FACT

1.  An unappealed December 1992 rating decision most recently 
denied service connection for a skin disorder.

2.  The evidence associated with the claims file subsequent 
to the December 1992 rating decision, by itself, or in 
conjunction with the previously submitted evidence relates an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

3.  The veteran is not shown to have a skin disorder that is 
causally or etiologically related to service, including any 
Agent Orange the veteran was exposed to during service.  


CONCLUSIONS OF LAW

1.  The December 1992 rating decision, which denied service 
connection for a skin disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  The evidence received subsequent to the December 1992 
rating decision is new and material, and the claim for 
service connection for a skin disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  A skin disorder was not incurred in or aggravated by 
active service, nor may one be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1113, 1116, 1153, 5103, 
5103A, 5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was satisfied by way of a letters from the RO to 
the veteran dated in June 2002 and January 2004.  The former 
correspondence advised the veteran of what evidence would 
substantiate his claims; that it was the veteran's obligation 
to provide information as to how VA could obtain relevant 
records for him; and that he provide information about any 
other relevant information bearing on the claims at issue.  
The latter correspondence advised the veteran of all 
information that had been received; of what evidence VA was 
then responsible for obtaining; and that he had an additional 
opportunity to provide substantiating evidence which was then 
outlined.

While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet App. Mar 3, 2006), since this decision 
affirms the RO's denial of service connection, the veteran is 
not prejudiced by the failure to provide him that further 
information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Therefore, the Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's claim.  

The veteran essentially contends that he has a skin disorder 
that is related to service, possibly due to Agent Orange he 
was exposed to while serving in Vietnam.  The veteran points 
out that he received treatment for his skin during service.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, certain diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there was no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The 
only skin disorder included in this list of presumptive 
diseases is chloracne or other acneform disease consistent 
with chloracne.  38 C.F.R. § 3.309(e).  However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, F. 3d. 
1039 (Fed. Cir. 1994).


The veteran's claim for service connection for a skin 
disorder was initially considered and denied by the RO in a 
February 1985 rating decision.  That rating decision noted 
that a preservice physical examination noted the presence of 
acne and that the veteran was seen immediately following 
service enlistment for acne vulgaris that was moderately 
severe in nature.  While treatment was shown in service, the 
rating decision indicated that the veteran's physical 
examination performed in June 1969 in connection with his 
separation from service was negative for any disability.  The 
rating decision also noted that subsequently in November 1982 
the veteran was seen for contact dermatitis that was 
industrial in origin.  The RO concluded that except for a 
skin condition known as chloracne, there was no data 
incriminating herbicide exposure as a causative agent of any 
known skin disease.  The RO also concluded that contact 
dermatitis was not shown to be related to service, but was a 
result of his employment subsequent to service.  

Rating decisions dated in December 1988, April 1991 and 
December 1992 again considered the veteran's claim for 
service connection for a skin disorder and denied those 
claims on the basis of the veteran's failure to submit new 
and material evidence to reopen the previously denied claim.  
The veteran did not appeal those decisions and they represent 
final decisions.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  


When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened and the VA may then proceed to the merits of the 
claim on the basis of all the evidence of record.

The evidence associated with the claims file subsequent to 
the December 1992 rating decisions consists of additional VA 
and private medical records, the reports of two VA 
examinations performed in January 2001 and statements and 
testimony from the veteran.  While much of this evidence is 
not both new and material to reopen the previously denied 
claim, the Board finds that one item of evidence does 
constitute both new and material evidence and is sufficient 
to reopen the previously denied claim.  

In particular, a report of a VA skin diseases examination 
performed in January 2001 concluded with diagnoses of a 
positive history of Agent Orange exposure during military 
service in the Vietnam War and chronic acne for dermatitis, 
possibly chloracne.  This VA examination report is new, in 
that it was not previously physically of record at the time 
of the December 1992 rating decision which most recently 
considered and denied the veteran's claim for service 
connection for a skin disorder.  That examination report is 
also material because it suggests that the veteran may have a 
skin disorder, possibly chloracne, which is a skin disorder 
associated with exposure to Agent Orange.  Since this 
diagnosis relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating a claim, the Board finds that new and material 
evidence has been submitted to reopen the previously denied 
claim for service connection for a skin disorder.  The next 
step is to address the merits of the veteran's claim for 
service connection for a skin disorder.  

The veteran's service medical records include a preenlistment 
physical examination performed in June 1966 that noted a 
presence of acne.  A service medical record dated 
approximately one week after the veteran entered service 
recorded a diagnosis of acne vulgaris that was described as 
moderately severe.  Additional treatment for acne was 
documented in the veteran's service medical records, and a 
service medical record dated in May 1968 also noted the 
presence of pseudofolliculitis of the beard.  A report of a 
physical examination performed in June 1969 in connection 
with the veteran's separation from service indicated that 
clinical evaluation of the skin was normal and no pertinent 
defects or diagnoses were recorded.  

Private medical records dated following separation from 
service include a November 1982 private medical record which 
noted that the veteran had no previous problems with his skin 
while working at his current employment despite a good seven-
year history working in that position.  The current problem 
began on the chest as severely pruritic areas of the upper 
hair-bearing part of the chest which rapidly developed a 
folliculitis some of which left keloid and hypertrophic and 
hyperpigmented scars.  The initial impression was 
folliculitis of the hair-bearing chest area, moderately 
severe; keloids and hypertrophic scars resulting from the 
first diagnosis; severe pruritus which could be seen 
occasionally with keloids and may be associated with the 
primary irritant etiology; and industrial dermatitis as the 
ultimate source of all of the problems.  

The veteran was afforded a VA examination in October 1990 at 
which time the veteran reported that he had a long-standing 
problem with his skin after being exposed to Agent Orange 
during service.  Following examination the assessment was 
chronic contact dermatitis with mild folliculitis, 
coexisting.  The examiner indicated that there was no 
evidence for chloracne, the only skin condition which had 
been associated with Agent Orange exposure.  

In December 2000 the veteran specifically indicated that he 
wished to open a claim for service connection for chloracne 
caused by exposure to Agent Orange.  He reported that he had 
been treated for that disorder at a VA medical facility.  
However, subsequently obtained VA outpatient treatment 
records contain no evidence of complaints, treatment or 
diagnosis of chloracne.  

A report of a VA skin diseases examination performed in 
January 2001 showed that the veteran's medical records had 
been reviewed and that mention had been made in those records 
to the veteran having contact dermatitis.  It was noted that 
the onset of the disease was approximately in 1975.  The 
diagnoses following the examination were of a positive 
history of Agent Orange exposure during military service in 
the Vietnam War and chronic acne for dermatitis, possibly 
chloracne.  The examination report noted that a dermatology 
consultation was requested.  

An additional VA examination performed in February 2001 
concluded with diagnoses of acne on the face that appeared to 
be relatively stable and folliculitis of the chest and back.  

A statement received in August 2001 from R. Rex Payne, M.D., 
relates that the veteran had been a patient of his for 
15 years and that he continued to be followed for contact 
dermatitis with a permanent disability to the whole body as a 
whole from a previous employer.  

Based on this record, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a skin disorder, to include as being due to 
Agent Orange.  The veteran's service medical records clearly 
reflect that he entered active service with facial acne that 
was described as moderately severe.  While the veteran did 
receive treatment for his acne during service, there was no 
indication from service medical records that the veteran's 
preexisting acne increased in severity during service, and it 
is significant that acne was not noted at the time of the 
veteran's separation from service.  In addition, medical 
records dated following separation from service do not 
document any continuity of symptomatology, further supporting 
the Board's conclusion that the veteran's preexisting acne 
was not aggravated during service.  Indeed, the only 
reference to acne following separation from service appears 
to be recorded at the time of a January 2001 VA examination 
which associates chronic acne with dermatitis, as well as the 
February 2001 VA examination which indicated that the veteran 
had acne on his face that appeared to be stable.  As such, 
the Board finds that the medical evidence does not 
demonstrate that the veteran's preexisting acne increased in 
severity or chronically worsened during service.  

The veteran's service medical records also show that 
pseudofolliculitis of the beard was documented during 
service.  However, medical records dated following separation 
from service do not document the presence of 
pseudofolliculitis of the beard, but rather of the chest and 
back area.  Significantly, there is no medical opinion of 
record which suggests that any pseudofolliculitis present 
following service was in any way related to the one reference 
to pseudofolliculitis of the beard recorded in service 
medical records.  Therefore, service connection for 
pseudofolliculitis is not shown to be warranted.  

Lastly, the veteran has contended that he has a skin disorder 
that is related to Agent Orange he is presumed to have been 
exposed to while serving in Vietnam.  However, the only skin 
disorder associated with exposure to Agent Orange is 
chloracne, but the veteran is not shown to have chloracne.  
While the January 2001 VA skin examination noted that the 
veteran "possibly" had chloracne, a more specialized 
examination performed in February 2001 did not diagnose the 
veteran as having chloracne.  Also significant is the fact 
that VA outpatient treatment records, which the veteran 
reported would document treatment for chloracne, fail to 
document any complaints, treatment or diagnosis of chloracne.  
Therefore, the Board concludes that the veteran is not 
currently shown to have chloracne and consequently is not 
shown to have a skin disorder is related to exposure to Agent 
Orange.  For these reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a skin disorder.  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of the June 2002 and January 2004 letters 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between a current 
disability and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that he has a skin 
disorder that is related to service, as a lay person, the 
veteran is not competent to offer an opinion that requires 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that service connection for 
a skin disorder is not established in the absence of 
competent medical evidence demonstrating a relationship 
between a current disorder and service. 


ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin disorder is reopened.  

Service connection for a skin disorder is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claims for service connection for a lumbar spine 
disorder and for an effective date prior to May 8, 2000, for 
a 100 percent evaluation for PTSD discloses a need for 
further development prior to final appellate review.  

With respect to the claim for service connection for a lumbar 
spine disorder, VA's duty to assist under the circumstances 
of this case includes affording the veteran a VA examination 
in order to ascertain the etiology of any currently diagnosed 
back disorder.  

As for the claim for an effective date prior to May 8, 2000, 
for a 100 percent evaluation for PTSD, the record does not 
reflect that the veteran was provided the appropriate notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
and the guidance provided by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. Mar. 3, 2006).  The Court has 
held that more specific notice is required and such notice 
must be provided to the veteran to ensure due process.  

With respect to the veteran's claim for service connection 
for a lumbar spine disorder, the veteran's service medical 
records do show that he was seen for complaints associated 
with his lumbar spine, and at the time of a physical 
examination performed in June 1969 in connection with the 
veteran's separation from service, he reported that he 
experienced back trouble.  Medical records dated following 
separation from service reflect that the veteran currently 
has a low back disorder, and at his hearing before the BVA 
the veteran testified essentially to a continuity of 
symptomatology for complaints associated with his back since 
service.  Under these circumstances, the VA's duty to assist 
the veteran includes affording him a VA examination.  

This case is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  The following 
actions will be undertaken by the RO/AMC:  

1.  The veteran should be provided 
appropriate notice consistent with 
38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b) and the Court's 
guidance in Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. Mar. 3, 2006) in 
connection with the claim for an 
effective date prior to May 8, 2000, for 
a 100 percent evaluation for PTSD.  

2.	The veteran should be afforded an 
examination of 
his lumbar spine to ascertain the nature 
and etiology of all disorders that may be 
present.  And in all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether any currently diagnosed lumbar 
spine disorder is causally or 
etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  The claims 
folder, and a copy of this remand, will 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must acknowledge receipt and 
review of this material in any report 
generated. 


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


